Citation Nr: 1430213	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  11-06 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from January 1971 August 1971.  The Veteran had additional service in the Army Reserves.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran requested a hearing before the Board in a March 2011 substantive appeal.  In September 2011, the Veteran withdrew his request for a Board hearing. Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn.  38 C.F.R. § 20.704 (e) (2013).  Thus, the Board may proceed with appellate review.

The March 2010 rating decision on appeal denied service connection for the disabilities at issue, and also denied entitlement to service connection for a right knee disability, a lumbar spine condition and entitlement to a total rating for compensation based on individual unemployability.  In a July 2010 notice of disagreement (NOD), the Veteran contested the March 2010 right knee determination.  In a January 2011 rating decision, the RO granted entitlement to service connection for osteoarthritis of the right knee.  The Veteran has not expressed disagreement with any aspect of this determination.  Since this represents a full grant of the benefit on appeal concerning this issue, it is no longer in appellate status.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).



FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is as likely as not related to his active service.

2.  The Veteran's tinnitus is as likely as not related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.385 (2013).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§  101, 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  In this decision, the Board grants service connection for bilateral hearing loss and tinnitus.  This represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance with this issue is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from disease or injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(24)(B) (West 2002); 38 C.F.R. § 3.6 (2013).

To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a).  

In addition, certain chronic diseases, such as sensorineural hearing loss and tinnitus, as organic diseases of the nervous system, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013). 

The Veteran asserts that he has bilateral hearing loss and tinnitus as a result of his service.  In a September 2009 statement, the Veteran reported that upon his return from active service in 1971, he noticed hearing loss and ringing in his ears and that he compensated by talking louder and asking people to repeat what they said.  The Veteran further stated he continued to serve in the capacity of a Drill Sergeant and was exposed to high noise situations, which caused his hearing to deteriorate.  In a March 2011 statement, the Veteran recalled several instances when, after service on a firing range, his hearing would be muffled for days.  Thus, the Veteran contends that service connection is warranted for bilateral hearing loss and tinnitus.

The evidence of record supports a finding that the Veteran sustained exposure to loud noises while in service.  Specifically, the Veteran's Form DD 214 lists his military occupation as 00F40, Drill Instructor.  It also reflects that his awards and decorations include the M-16 rifle badge.  In various statements, the Veteran described that he was a Drill Sergeant, and during the March 2010 VA examination, he reported exposure to small arms fire during his training.  As the Veteran's service records are supportive of his competent and credible contentions regarding exposure to acoustic trauma, the element of the incurrence of an in-service injury is met for tinnitus and bilateral hearing loss.

The Veteran was afforded a VA audiological examination in March 2010.  The March 2010 VA examiner provided diagnoses of bilateral sensorineural hearing loss and tinnitus.  Audiometric testing revealed that the Veteran has bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  Thus, the current disability element of both claims is established by the evidence.  The question remaining for consideration is whether the Veteran's current disabilities of hearing loss and tinnitus are related to the in-service noise exposure.

As to the origin of the Veteran's disabilities, the March 2010 VA examiner gave the opinion that it is not likely that the Veteran's hearing loss or tinnitus were caused by or contributed to during active service.  The March 2010 VA examiner further stated that there was no information or complaints found in the claims file to support or indicate hearing loss or tinnitus during active service.  The March 2010 VA examiner further stated that research has shown that exposure to acoustic trauma or hazardous noise levels has an immediate effect on hearing and tinnitus, it does not have a delayed onset nor is it progressive or cumulative.  

The March 2010 VA examiner's opinion tends to weigh against the claims.  However, the Board recognizes that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. §  3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The March 2010 VA examiner did not provide an opinion as to the etiology of the Veteran's hearing loss and tinnitus.  Significantly, the Veteran indicated, during the March 2010 VA examination, that he had no significant noise exposure during civilian employment, with only minor noise exposure from occasional lawn care.  

Moreover, the March 2010 VA examiner did not address and thus appeared to discount the Veteran's recollection, that the symptoms for each disability first onset in 1971.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Finally, the March 2010 VA examiner does not account for the subsequent hearing loss at the Veteran's February 1985 service examination, which revealed both right and left ear hearing loss, as demonstrated by the 30 decibel auditory threshold result for the left ear and the 25 decibel auditory threshold result for the right ear, both measured at the frequency of 4000 Hertz.  Hensley, 5 Vet. App. at 157 (noting that the threshold for normal hearing is 0 to 20 decibels and that defective hearing is characterized by hearing acuity which is greater than 20 decibels).

The Veteran is competent to testify as to observable symptoms such as hearing difficulty and ringing in the ears, because these symptoms are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board finds the Veteran's statements regarding the onset of his symptoms pertaining to his hearing difficulty and tinnitus to be credible and they are accorded significant evidentiary weight.  Moreover, in a March 2011 statement the Veteran explained that he did not complain about his hearing related problems during service as he was afraid of being reprimanded and did not want to be labeled in a derogatory manner.  Furthermore, in a March 2011 letter, a private physician opined that it is "as least as likely or not that the [Veteran's] hearing loss and tinnitus are a result of noise exposure during his military career" because high frequency sensorineural hearing loss and tinnitus are well known to be casually related to noise exposure as would be encountered in the military.  Thus, the Veteran's credible statements, combined with other evidence regarding his disabilities, are sufficient to outweigh the opinion of the March 2010 VA examiner.

At the least, this evidence raises a reasonable doubt as to whether the Veteran's bilateral hearing loss and tinnitus are etiologically related to noise exposure in service.  When resolving doubt in the Veteran's favor, the Board finds that the two disabilities are in fact related to service.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  Thus, the Board concludes that service connection for bilateral hearing loss and tinnitus is warranted.  


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


